Joan W. Baldridge, Director Department of Arkansas Heritage The Heritage Center, Suite 200 225 E. Markham Little Rock, Arkansas  72201
Dear Ms. Baldridge:
This is in response to your request for an opinion regarding Act 729 of 1987, pursuant to which the Arkansas Natural and Cultural Resources Council ("Council") administers and approves all grants payable from the Natural and Cultural Resources Grants and Trust Fund ("Fund").  You have asked, specifically, whether Arkansas community colleges are eligible to apply for grants from the fund.
Act 729 is codified at Arkansas Code of 1987 Annotated 15-12-101, et seq. (Supp. 1987).  Section 15-12-103(b)(1)(A) states in pertinent part that revenues credited to the Fund are to be "preserved and managed" by the Council "for use in the acquisition, management, and stewardship of state-owned lands or the preservation of state-owned historic sites, buildings, structures, or objects. . . ."
This section appears at first glance to indicate that the grants are to be made in connection with "state-owned lands."  Subsection (b)(1)(B) of 15-12-103 offers further guidance, however, wherein it states that the legislation is intended to authorize grants ". . . to other agencies of the state authorized by law to acquire, manage, operate, and maintain the lands."
It is my opinion that a community college qualified as an agency of the state for purposes of 15-12-103.  This office has previously opined that community colleges are agencies of the state.  See, Attorney General Opinion Numbers 89-E-5, 86-160, 77-16, and 78-9.  Perhaps of particular significance for purposes of your inquiry is the fact that community colleges are considered state agencies under the Arkansas State Building Services Act (A.C.A. 22-2-101, et seq.).  The Construction Section of State Building Services supervises the bidding and awarding of contracts in connection with state agencies' capital improvements, pursuant to 22-2-107(a)(1)(A).  "Capital improvements" are defined under22-2-102(1) to include "all lands, buildings, structures, utilities, on-site and off-site improvements . . . which are undertaken, owned, operated, or otherwise managed by a state agency."  "State agency" includes any institution of higher learning.  A.C.A. 22-2-102(5).
There is thus authority for the proposition that lands acquired by community colleges are state agency lands.  Community colleges have specific authority, moreover, to acquire real property. A.C.A. 6-61-521.  It is therefore my opinion that A.C.A. 15-12-103
may reasonably be construed as encompassing such institutions, thus rendering them eligible for receipt of grant funds under that act.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
STEVE CLARK Attorney General
SC:arb